DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on June 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 15/292,780 Patent No. US 10,819,275 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 02, 2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim(s) 1-17 and 19-20 are allowed.
Applicant’s arguments found on page 6 of the request for consideration received June 29, 2022 are sufficient to overcome the previous rejections of the final rejection mailed April 29, 2022. As such, the application is now in condition for allowance.

The following is an examiner's statement of reasons for allowance:
With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “wherein the controller is configured to control the first switch and the third switch to switch the first current to flow through the first conductive path for a first period of time and to flow through the third conductive path for a second period of time.”
Claim(s) 2-12 are allowed by dependence on claim 1.

With regard to claim 13, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “a first period of time” and “a second period of time” which is recited as follows “routing, by switching a first switch and a third switch, a first current from a first conductive path comprising the first switch to flow for a first period of time through a third conductive path comprising the third switch; routing, by switching a second switch and a fourth switch, a second current from a second conductive path comprising the second switch to flow for a second period of time through a fourth conductive path comprising the fourth switch.”
Claim(s) 14-17 and 19-20 are allowed by dependence on claim 13.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571)272-5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836                                                                                                                                                                                                        
						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836